Citation Nr: 0522654	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  98-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on military duty until March 1979 and 
retired with over 21 years of service.  He died in February 
1997 at the age of 57 with the cause of death listed as 
cancer.  The appellant is his surviving widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  This case was 
remanded by the Board in January 2000 and August 2003 and is 
now ready for review.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam War; therefore, exposure to Agent Orange is 
presumed.

2.  The veteran died in February 1997, at the age of 57.

3.  According to the Certificate of Death, his immediate 
cause of death was "Cancer - Multiple Mets."  No other 
conditions were noted as a significant condition contributing 
to death.

4.  At the time of the veteran's death, service connection 
had not been established for any disability.

5.  The medical evidence of record reflects that the veteran 
was diagnosed with cancer in May 1996, variously 
characterized as metastatic hepatoma, malignant neoplasm 
without a primary site, and retroperitoneal adenopathy 
without a primary site.

6.  The characterizations of the veteran's cancer are not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam; service connection under provisions 
for Agent Orange exposure is not legally permissible where 
cancer is present by metastasis. 

7.  There is no competent evidence that demonstrates that the 
cancer of the lung was a primary site.

8.  Service medical records do not show the presence of a 
malignancy during service, nor was a malignancy demonstrated 
within one year following separation from service.

9.  The disorder that resulted in the veteran's death, cancer 
with multiple metastasis, had its onset long after service 
and is unrelated to the veteran's military service or any 
incident thereof, including exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Cancer was not incurred in or aggravated by active 
service, nor may carcinoma be presumed to have been incurred 
therein, including as related to or due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 
1310, 5103(a), 5103A (West 2002); 38 C.F.R. 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2004). 

2.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1310, 
5103(a), 5103A (West 2002); 38 C.F.R. 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died of cancer with multiple metastasis in 
February 1997 at the age of 57.  The appellant contends, in 
essence, that the veteran's cancer was caused by exposure to 
Agent Orange.  After a review of the claims file, the Board 
finds that the claim must be denied.

Relevant Law and Regulations.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection for certain cancers, such as Hodgkin's 
disease, and malignant tumors may be established based on a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2004).  

To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (as amended).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2004).  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2004).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail.  The 
Secretary of VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  

Other pertinent legal criteria include a Precedent Opinion of 
the General Counsel of VA (VAOPGCPREC) 18-97.  62 Fed. Reg. 
37954 (1997).  The General Counsel was asked the following 
question:

Does the presumption of service 
connection established in 38 U.S.C. Sec. 
1116 and 38 C.F.R. Secs. 3.307(a)(6) and 
3.309(e) for diseases associated with 
herbicide exposure apply to both primary 
cancers and cancers resulting from 
metastasis?

In responding to that question, the General Counsel entered 
the following holding, in pertinent part:

Presumptive service connection may not be 
established under 38 U.S.C. § 1116 and 38 
C.F.R. § 3.307(a) for a cancer listed in 
38 C.F.R. § 3.309(e) as being associated 
with herbicide exposure, if the cancer 
developed as the result of metastasis of 
a cancer which is not associated with 
herbicide exposure.  Evidence sufficient 
to support the conclusion that a cancer 
listed in section 3.309(e) resulted from 
metastasis of a cancer not associated 
with herbicide exposure will constitute 
"affirmative evidence" to rebut the 
presumption of service connection for the 
purposed of 38 U.S.C. § 1113(a) and 38 
C.F.R. § 3.307(d).

The Board is bound by this opinion.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

However, the Veterans Claims Court has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Factual Background.  Service medical records fail to show 
complaints of, treatment for, or diagnosis of cancer or 
symptoms reasonably associated therewith.  In May 1996, 
nearly 20 years after military discharge, the veteran was 
diagnosed with cancer.  He died in February 1997 at the age 
of 57.  A certified copy of the death certificate reveals 
that the cause of death was cancer with multiple metastasis.  

At the time of his death, the veteran was not service-
connected for any disabilities.  Shortly after his death, his 
widow filed a claim, which was denied.  She did not appeal 
and that claim became final.

In October 1998, the veteran's widow filed a claim for 
service connection for the cause of the veteran's death based 
on new and material evidence and submitted letters from his 
treating oncologist.  In a September 1998 letter, the 
oncologist related that the veteran was found to have 
extensive retroperitoneal lymphadenopathy in May 1996.  He 
wrote: 

Tissue diagnosis showed a poorly 
differentiated non-small cell carcinoma 
with marked elevation in the alpha 
fetoprotein [AFP] yielding a clinical 
diagnosis of metastatic hepatoma.  The 
other possibility would be metastatic 
carcinoma from [an] occult lung primary.

I note that on a variety of literature 
reviewed and abstracts that Agent Orange 
may be associated with hepatoma as well 
as bronchogenic carcinoma.  

As such, I would request that the 
survivors of [the veteran] be addressed 
as though the death was service related.

In an October 1998 letter, the oncologist essentially tracked 
the language of the September 1998 letter and related that 
the veteran was initially treated in May 1996 and the 
differential diagnoses included "metastatic non-small 
carcinoma of the lung, carcinoma of unknown primary, or even 
hepatoma since he had also an elevation in alpha 
fetoprotein."  In a March 1997 letter, the oncologist 
indicated that "[a]lthough it was not a lymphoma, it is 
conceivable that the disease was related to Agent Orange 
exposure."  

By decision dated in January 2000, the Board reopened the 
claim and remanded the issue for further private medical 
records, including tissue slides for submission to the Armed 
Forces Institute of Pathology (AFIP).  The Board related that 
once relevant medical records were gathered, an opinion would 
be obtained from AFIP.

A report was, in fact, obtained from AFIP in January 2003.  
Five slides were reviewed by the Divisions (Div.) of 
Environmental Pathology, Cytopathology, and Hepatic 
Pathology, and by the Department (Dept.) of Genitourinary 
Pathology.  

The Div. of Cytopathology indicated that the cytomorphologic 
characteristics were insufficient to establish a likely site 
of origin.  

The Div. of Hepatic Pathology reported that the cells did 
"not have features suggestive of hepatocellular origins" 
and addition evidence "did not provide definite support for 
hepatobiliary origin of this tumor."  Further, while the 
private oncologist related that the veteran had elevated 
serum AFP, the report noted that this could occur with tumors 
metastatic to the liver, with regenerative liver, and 
occasionally with tumors of a non-hepatocellular origin.

The Dept. of Genitourinary Pathology related that the 
histology of the tumor was not indicative of a germ cell 
tumor.  

The Div. of Environmental Pathology concluded that:

Without a more definite diagnosis of the 
histogenesis and site of origin for this 
malignant neoplasm, no comment can be 
made about the possibility of an 
etiologic association with exposure to 
Agent Orange, or with events or incidents 
occurring during this patient's military 
service.

Legal Analysis.  First, as noted above, service medical 
records are negative for complaints of, treatment for, or 
diagnosis of cancer or symptoms reasonably associated 
therewith.  Therefore, the evidence does not support a 
finding of cancer during military service.

The veteran was diagnosed with cancer in 1996, variously 
characterized as metastatic hepatoma (letter from private 
oncologist), malignant neoplasm consistent with non-small 
cell carcinoma with primary site of origin undetermined 
(cytology report), and retroperitoneal adenopathy with an 
unknown primary site (private treatment records).  A 
differential diagnosis also included testicular malignancy 
(cytology report).  While the evidence shows that the veteran 
underwent a battery of tests, it does not appear that a 
primary site of cancer was ever identified during his life 
time.  

Even presuming  that the veteran was exposed to Agent Orange 
during military service, the types of cancers associated with 
Agent Orange include Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, prostate cancer, respiratory cancers 
(cancer of the lungs, bronchus, larynx, or trachea), and 
soft-tissue sarcomas.  The characterization of the veteran's 
cancer identified in the medical evidence is not included 
among those enumerated at 38 C.F.R. § 3.309 (e) for which 
service connection is presumed. 

Although the veteran's private oncologist raised the 
possibility that the veteran's cancer was metastasized from a 
lung primary site, the evidence showed that the lung bases 
were normal (cancer-free).  A May 1996 chest X-ray showed 
bibasilar fibrosis and atelectasis but no cancer was 
reported.  Moreover, he received treatment under a protocol 
for cancer from an unidentified primary site.  This evidence, 
contemporaneous with medical treatment, weighs against a 
finding that the respiratory system was the primary site. 

Further, medical evidence fails to show that the lungs were 
considered as a primary site any more than any other area of 
the body.  For example, the veteran underwent diagnostic 
studies of the liver, spleen, gallbladder, adrenal glands, 
kidneys, abdominal vascular structures, gastrointestinal 
tract, mesentery, bone, brain, etc.  All were negative.

Moreover, the uncertainty in the primary site of the 
veteran's cancer cannot support the conclusion that it must 
have been the lung and, therefore, due to Agent Orange 
exposure.  As such, the Board places less probative value on 
the oncologist's suggestion, two years after the veteran's 
death, that the primary site of the veteran's cancer was 
possibly the lung.

Further, a review of the tissue slides by AFIP is consistent 
with the medical evidence of record during the veteran's life 
time.  As noted above, the AFIP report reflected that there 
was insufficient evidence to establish a likely site of 
origin.  The AFIP was unable to associate the veteran's 
cancer with exposure to Agent Orange.  As with the 
contemporaneous medical evidence, no primary site of the 
veteran's cancer could be identified.  

Given that no primary site was identified at the time of 
treatment or since, the Board finds that the claim must be 
denied.  The Board again stresses that the uncertainty in the 
primary site of the veteran's cancer cannot support the 
conclusion that it must have been related to a cancer 
presumed to have been caused by Agent Orange exposure.  The 
oncologist's suggestion that the veteran's cancer was 
possible due to a primary lung site is too speculative, 
without medical evidence to support his conclusion.  

In addition, the Board has considered the question of whether 
the condition which caused the veteran's death - cancer - was 
directly incurred in or aggravated by military service (other 
than as secondary to Agent Orange exposure).  A review of the 
relevant clinical evidence of record, including the service 
medical records, does not contain any evidence which would 
lead to a conclusion that service connection for cancer on a 
direct basis is warranted.  In this regard, the service 
medical records do not contain findings indicative of cancer 
of any kind.  

Further, there is no evidence of cancer for many years after 
service separation.  At the time of initial treatment, the 
veteran noted a two month history of abdominal and back pain.  
The absence of a diagnosis related to the cause of the 
veteran's death (cancer) for many years after military 
discharge fails to support a finding of continuity of 
symptomatology.  Moreover, no physician has ever established 
a direct medical nexus between military service and cancer.  
Therefore, the claim for service connection for the cause of 
death must be denied on a direct basis.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his or 
her representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The appellant was notified of the 
VCAA as it applies to her present appeal by correspondence 
dated in April 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in April 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the appellant in 
May 2005.  She has been provided every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices. 

The April 2004 VCAA notice letter provided to the appellant 
generally informed her of the evidence not of record that was 
necessary to substantiate her claim and identified which 
parties were expected to provide such evidence.  She was 
notified of the need to give VA any evidence pertaining to 
her claim.  There is no allegation from the appellant that 
she has any evidence in her possession that is needed for a 
full and fair adjudication of this claim.  In February 2003, 
she indicated that she had no more evidence.  

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, she was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  She was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the May 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); see also Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained, including private treatment records.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that an opinion was obtained from the AFIP 
regarding the etiology of the veteran's primary site of 
cancer.  The Board has also reviewed the private oncologist's 
statements.  The available medical evidence is sufficient for 
an adequate determination.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


